      Case 2:21-cv-00871-JTM-DPC Document 13 Filed 09/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERAMIE PAUL BRUNET, JR.                                            CIVIL ACTION

VERSUS                                                              NO. 21-871

TERREBONNE PARISH CRIMINAL                                          SECTION “H” (2)
JUSTICE COMPLEX, ET AL


                                            ORDER

       Having reviewed the complaint, the applicable law, and the Magistrate Judge’s Findings

and Recommendation (ECF No. 7), the Court approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion herein.

       Accordingly, it is ordered that plaintiff’s claims are DISMISSED WITH PREJUDICE

under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       New Orleans, Louisiana, this 9th day of September, 2021.



                                                    ___________________________________
                                                           JANE TRICHE MILAZZO
                                                      UNITED STATES DISTRICT JUDGE
